DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a second light-emitting diode for detection of an anomaly” however the scope of the claim limitation is unclear , since the diode by itself would not be able to detect an anomaly. In view of the specification, the limitation is interpreted as being configured for detection of an anomaly in conjunction with the glasses. Claims 4, 6 and 14 are rejected based on claim dependency on claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3, 4, 6, 14 and 16-19 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 16 recites “an electric path, which extends through the human body of a user of the glasses and the handpiece”, the electric path requires a human body and as such encompasses a human organism and is therefore patent ineligible. Claim 3 recites “the electric path which extends through the human body of the user electric signals are transmitted”, as the electric path requires a human body of a user and as such encompasses a human organism and is therefore patent ineligible. 
Claims 17-19 are rejected based on the rejection of claim 16. Claims 4, 6, and 14 are rejected based on claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2012/0116365) in view of Agardh et al (US 2015/0326997).
Regarding claim 1, Price discloses a medical or dental system (see figure 5) comprising:
 a first transmitting and/or receiving unit (wireless port 420) configured for communication with a user of the medical or dental system (see figure 5 and par 33), and a second transmitting and/or receiving unit (wireless communication board 418) to transmit electrical signals between the first and second transmitting and/or receiving units (par 33 discloses the communication board 418 and the wireless port 420 communicate),
 wherein the first transmitting and/or receiving unit (420) is disposed in or at glasses (safety glasses 416).
Price fails to disclose wherein the first transmitting and/or receiving unit is configured for capacitive coupling of electrical signals into and/or out of a human body, so that an electric path which extends through a human body of a user of the medical or dental system can be established for the transmission of electric signals between the first and second transmitting and/or receiving unit. 
However, Agardh teaches glasses (visors/googles 10) with a first transmitting and/or receiving unit (antenna 13) is configured for capacitive coupling of electrical signals into and/or out of a human body, so that an electric path which extends through a human body of a user can be established for the transmission of electric signals between the first and second transmitting and/or receiving unit (par 46-48 discloses the wearable communication device 10 utilizing body 
Therefore, it would be obvious to one of ordinary skill in the art to modify Price to have the first transmitting and/or receiving unit is configured for capacitive coupling of electrical signals into and/or out of a human body, so that an electric path which extends through a human body of a user of the medical or dental system can be established for the transmission of electric signals between the first and second transmitting and/or receiving unit as disclosed by Agardh for the purpose of controlled data transfer and performing controlled passage of information without manual interaction with the user.
Regarding claim 2, Price/Agardh discloses the claimed invention as set forth above 1. Price further discloses the medical or dental system further comprises a handpiece (handle assembly of instrument 50, as seen in figure 4 and par 30) having the second transmitting and/or receiving unit (418), but fails to disclose the second transmitting and/or receiving unit is for capacitive coupling of electrical signals into and/or out of a human body. However, Agardh discloses the second transmitting and/or receiving unit is for capacitive coupling of electrical signals into and/or out of a human body above. 
Regarding to claim 5, Price further discloses the handpiece (50) is configured to drive a tool operable to treat a treatment site (end effector 114, where the end effector is disclosed as an active feature such as an ultrasonic blade, a pair of clamping elements a sharp knife or other components as disclosed in par 19-21).

Regarding claim 10, Price further discloses the first transmitting or receiving unit (420) is located in a temple of the glasses (see figure 5).
Regarding claim 12, Price further discloses the second transmitting or receiving unit (420) is located in or at a handle part or holding part of the handpiece (see figure 5).
Regarding claim 13, Price further discloses the second transmitting or receiving unit (420) is located in or at an actuating or operating element of the handpiece (see figure 5). 
Regarding claim 15, Price/Agardh discloses the claimed invention as set forth above 1. Agardh further teaches the electrical signals comprise data (par 22).
Regarding claim 16, Price discloses a medical or dental system (see figure 5) comprising: glasses (safety glasses 416) having a transmitting unit (wireless port 420), a handpiece (handle assembly of instrument 50, as seen in figure 4 and par 30) having a receiving unit (wireless communication board 418).
Price fails to disclose the transmitting unit is configured for capacitive coupling of electrical signals into a human body, a receiving unit for capacitive coupling of electrical signals out of a human body, and wherein an electric path, which extends through the human body of a user of the glasses and the handpiece, can be established for the transmission of the electric signals between the transmitting unit and the receiving unit in order to transmit electrical signals from the transmitting unit to the receiving unit.
However Agardh teaches glasses (visors/googles 10) with a transmitting unit (antenna 13) is configured for capacitive coupling of electrical signals into a human body via a receiving unit for capacitive coupling of electrical signals out of a human body, and wherein an electric 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Price to have the transmitting unit is configured for capacitive coupling of electrical signals into a human body, a receiving unit for capacitive coupling of electrical signals out of a human body, and wherein an electric path, which extends through the human body of a user of the glasses and the handpiece, can be established for the transmission of the electric signals between the transmitting unit and the receiving unit in order to transmit electrical signals from the transmitting unit to the receiving unit as set forth by Agardh  for the purpose of controlled data transfer and performing controlled passage of information without manual interaction with the user. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Agardh as applied to claim 1 above, and further in view of Savoie et al (US 2011/0022025).
Regarding claim 11, Price/Agardh further disclose the claimed invention as set forth above in claim 1, but fails to disclose the first transmitting or receiving comprises an energy storage system. 

Therefore, it would be obvious to one of ordinary skill in the art, to modify Price/Agardh to have disclose the first transmitting or receiving comprises an energy storage system as disclosed by Savoie for the purpose of selectively providing the harvested energy from the user body.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 8, the closest prior art of record is Okawa et al (US 20070121786) which discloses a dental system with a pair of glasses (head detachable member 43) with filters to detect anomalies (par 154) and a handpiece (body 1) with a first light emitting diode which illuminates a treatment site and a second light-emitting diode for detection of anomaly (par 25-27 discloses the use of fluorescent radiation to a target area of the caries and a general purpose LED light), however Okawa does not disclose any communication occurring between the glasses and handpiece or any clear reasoning to modify the medical system of Price as such in combination with all recited claim limitation are indicated allowable. Claim 9 is indicated allowable subject matter based on claim dependency on claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.